DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claims 1, 3, 4, 8, 9, 24, 25, 29 and 30 as filed on 1/19/2022 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 4, 8, 9, 24, 25, 29 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0156104 (Bottinelli), US 8,039,239 (Reeves) and Chen et al. (International Journal of Hydrogen Energy, 2011, 36, pages 117-11737). 
The cited US 2010/0156104 (Bottinelli) discloses a method for utilizing a gas comprising CO and/or CO2 and converting the gas into electricity and organic substances (see entire document including abstract and figure 5), wherein the method comprise steps:
A) providing a gas stream comprising CO and/or CO2 (see abstract, see par. 0007, par. 0050-0052; table 2; figure 5). 
B) converting at least a part of the gas stream into electrical energy (par. 0057 and figure 5),
C) converting at least a part of the gas stream to at least one organic substance in a biotechnological fermentation process (par. 0059-0060), and
D) optionally repeating method steps b) and c);
wherein the fermentation process (see par. 0059) of the step C) is fermenting at least a part of gas stream (gas 44 on figure 5) with acetogenic bacteria including Clostridium (bacteria that produce acetic acid 260 on figure 5 from syngas 44). 
Although the cited US 2010/0156104 (Bottinelli) does not explicitly describe the use of a specific bacterial species Clostridium ljungdahlii or Clostridium autoethanogenum, it clearly teaches the use of bacteria belonging to the genus of Clostridium for fermenting gas comprising CO and/or CO2 to organic substances comprising ethanol and acetic acid (see par. 0059-0060 and fermentation reactions Rx3, Rx4, Rx5 and RX6 demonstrating conversion of gas CO and/or CO2 into ethanol and acetic acid). In the cited method the acetogenic bacteria Clostridium is considered to be “capable to carry out Wood-Ljungdahl metabolic pathway” within the meaning the claims because the Wood-Ljungdahl metabolic pathway is a conversion of carbon dioxide to acetate by bacteria (in view of definition of specification, page 5) and because this microbial conversion is explicitly shown by the cited document as reaction 6 or as “Rx6” (see page 7, last line of par. 0059-0060) in the process of conversion syngas to organic acid via microbial fermentation by bacteria belonging to Clostridium (par. 0059-0060, figure 5). 
Thus, the cited process comprise the same active steps as required by claimed method (claim 1). 
Further, as applied to claims 1, 29 and 30: Although the cited US 2010/0156104 (Bottinelli) does not explicitly describe the use of specific bacterial species Clostridium ljungdahlii or Clostridium autoethanogenum, it clearly teaches to use bacteria belonging to the genus of Clostridium. It is well known in the art that Wood-Ljungdahl metabolic pathway or WL pathway is employed by anaerobic organisms, most of which are Clostridium including species of Clostridium ljungdahlii or Clostridium autoethanogenum. For example: see US 8,039,239 (Reeves) at col. 4, lines 34-37).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify method of US 2010/0156104 (Bottinelli) by utilizing bacterial species of Clostridium ljungdahlii or Clostridium autoethanogenum as representatives of genus Clostridium used in the method of US 2010/0156104 (Bottinelli) with a reasonable expectation of success in converting gas comprising CO and/or CO2 and producing organic substances because the cited US 2010/0156104 (Bottinelli) clearly teaches to use bacteria belonging to the bacterial genus of Clostridium for converting of syngas into organic substances including alcohol and acetic acid and because bacteria of genus Clostridium including species of Clostridium ljungdahlii or Clostridium autoethanogenum, are well known and have been used for converting of syngas into organic substances including acetic acid via WL pathway as evidenced by the cited US 8,039,239 (Reeves). One of skilled in the art would clearly recognize that Clostridium ljungdahlii is a suitable bacteria in the process of US 2010/0156104 (Bottinelli) because Bottinelli explicitly teaches the use of bacteria from the genus Clostridium that are capable for converting of syngas into organic substances including acetic acid. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to the claim 1 wherein clause A, drawn to the use of a gas stream comprising “a blast furnace gas from a blast furnace in steel making”, it is noted that the cited US 2010/0156104 (Bottinelli) clearly teaches the use of a gas stream comprising identical components including “CO and/or CO2” (see table 2, for example) as required by the claimed method. The cited US 2010/0156104 (Bottinelli) does not explicitly recite a source of gas as being a blast furnace gas from steel making industry: But it is well known that a blast furnace gas composition from steel making industry includes identical components including CO and/or CO2 as the gas in the cited method of US 2010/0156104 (Bottinelli) and as required for the claimed method. (For composition of a blast furnace gas see table 5, page 11731 of the reference by Chen). Thus, the choice of a particular source of a gas stream substrate for a particular microbial fermentation is an obvious variation or substitution when this gas composition comprises identical components as required for this particular microbial fermentation, regardless specific source of a gas stream. Moreover, the cited primary US 2010/0156104 (Bottinelli) recognizes that the synthesis gas, which is used in the cited method for producing organic substances and electrical energy (as explained above), is also used in still making (par. 007, lines 6-10). The cited reference by Chen also recognizes that a gas stream with CO and/or CO2 is provided by “blast furnace” that is used by “steel” making corporation (see title and contents of table 5).
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, with respect to claims 3 and 4: The cited process US 2010/0156104 (Bottinelli) is continuous process and, thus, steps of converting gas are practiced sequentially and/or repeated within the broadest meaning of the claims 3 and 4. 
With respect to claim 8: in the cited process of US 2010/0156104 (Bottinelli) a generation of the electrical energy is performed by means of a gas turbine process and/or a steam turbine process (par. 0057, line 13) as encompassed by claim 8. 
With respect to claim 9: In the cited of US 2010/0156104 (Bottinelli)  the fermentation employs acetogenic bacteria including Clostridium for production of organic alcohols and acids including acetic acid and butyric acids (par. 0059-0060); and butyric acid (C4) has more “at least 3 carbon atoms”, meaning more than 3, as encompassed by claim 9.
With respect to claims 24 and 25 it is noted that steps of providing a syngas stream and converting the syngas into electrical energy and organic substances in the cited method of US 2010/0156104 (Bottinelli) comprise same generic devices including a gas source, a power-generating device, a fermenter and means for feeding gas (see figure 5) within the broadcast meaning of these claims drawn to utilizing a gas stream for conversion into electrical energy and organic substances. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 5/31/2022 have been fully considered but they are not persuasive. 
With regard to claim rejected under 35 U.S.C. 103 Applicant argues that a prima facie case of obviousness is rebutted by showing of “unexpected results” and that the Declaration by Thomas Hass, which was previously filed on 1/19/2022, demonstrates that the claimed process using Clostridium ljungdahlii or Clostridium autoethanogenum obtains unexpected results compared to the cited method by Bottinelli and anything suggested by combination of Bottinelli, Reeves and Chen  (response page 4, two last paragraphs).
The contents of Declaration by Thomas Haas filed on 1/19/2022 have been revisited. The presented data (table A, table B) demonstrate that claimed acetogenic bacteria Clostridium ljungdahlii or Clostridium autoethanogenum  grow better on a gas mixture substrate comprising 67% H2 and 33% CO2 than Moorella thermoacetica (previous Latin name Clostridium thermoaceticum) as based on increase of optical density and pH decrease (table A).  The declaration concludes (item 9, page 6) that the claimed species Clostridium ljungdahlii or Clostridium autoethanogenum achieves unexpectedly superior results compared to Moorella thermoacetica (previous Latin name Clostridium thermoaceticum) and the subject matter of Claim 1 provide unexpected beneficial results over anything that one of ordinary skill in the art would have expected from the combination of Bottinelli, Reeves and Chen.
The contents of Declaration and arguments based thereon are not found persuasive because both declaration conclusion and arguments based thereon solely provide a mere  statement about “unexpected results” but fail to point out what is a nature of unexpected results and how the data of declaration including unexpected results relate to the claimed invention. 
The claimed method comprises step of converting gas (which is CO and/or CO2 as claimed but not H2 and CO2 as argued) to one generic organic substance by using Clostridium ljungdahlii or Clostridium autoethanogenum.  The claimed generic substance is not a biomass in the context of the claimed method, if “unexpected” performance as argued is based on differences in optical densities. The claimed generic substance is not acetic acid produced by acetogenic bacteria, if “unexpected” performance as argued is based on pH decrease because acetic acid has 2 carbon atoms but the claimed substance has at least 3 carbon atoms (claim 9).
Therefore, nature of unexpected results as argued and their relationship to the claimed method is not clear, thereby, not persuasive. 
It is well known that the evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  
Applicant might appear to argue that not all representatives of genus Clostridium would be equivalents in the method of Bottinelli for conversion of syngas to organic substance. However, the claimed method is not limited to any specific organic substance. The claimed method is not limited by optical density and/or pH decrease as shown in the Declaration for support of arguments about “unexpected” performance. Moreover, in view of specification Moorella thermoacetica, which is argued as less effective acetogenic bacteria, is explicitly described as suitable and preferable for practicing step C) of the claimed method (see specification page 6, last par.).
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 5, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653